Citation Nr: 1606164	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 14, 1991 to April 6, 1992; from December 1, 1993 to February 13, 1996; from October 6, 2001 to May 24, 2002; September 3, 2002 to August 26, 2003, and; from August 6, 2010 to September 4, 2011, with additional service in the National Guard/Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues have been amended accordingly.

In August 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for right  ear hearing loss and tinnitus; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the January 2007 rating decision is final.
 

2.  The evidence received since the January 2007 rating decision is not duplicative or cumulative of evidence previously of record and relates to unestablished facts necessary to substantiate the claims of service connection right ear hearing loss and tinnitus.

3.  Competent evidence indicates right ear hearing loss was aggravated by service. 

4.  Competent evidence links the Veteran's tinnitus to hearing loss.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying the Veteran's claims of for service connection for right ear hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In January 2007, the RO denied service connection for right ear hearing loss on    the basis that audiometric findings failed to show hearing loss for VA purposes under 38 C.F.R. § 3.385.  The RO also denied the claim for entitlement to service connection for tinnitus because there was no evidence showing tinnitus was incurred in or was caused by service.  At the time of the rating decision, the evidence of record consisted of service treatment records from July 1991 to April 2004, VA treatment records, and a VA examination report which noted hearing within normal limits in the right ear, and the examiner's opinion that the Veteran's tinnitus was not incurred in military service because the Veteran denied tinnitus on separation from service. 

The Veteran was notified of the decision and of his procedural rights by letter in January 2007.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the January 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in October 2011.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the January 2007 rating decision includes service treatment records for the Veteran's period of service from August 2010 to September 2011 that document right ear hearing loss and tinnitus, VA examination reports that etiologically linked the Veteran's tinnitus to hearing loss, witness statements to the effect that that during his deployment to Afghanistan from 2010   to 2011 the Veteran was exposed to excessive noise from jet engine, a December 2015 National Guard Bureau Surgeon Admin Line of Duty (LOD) investigation which found noise induced hearing loss for the right ear that was exacerbated by military service, an August 2015 Statement of Medical Examination and Duty Status that concluded that the Veteran's conductive hearing loss right ear was incurred in the line of duty, a private audiologist's opinion in August 2013 that etiologically linked the Veteran's right ear hearing loss to his deployment in Afghanistan, and a transcript from the August 2015 Board hearing wherein the Veteran asserted that his right ear hearing loss and right ear tinnitus had onset    while he was deployed in Afghanistan.  

This evidence is new, as it was not part of the record at the time of the January 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claims.  Specifically, it provides an indication that the Veteran's right ear hearing loss is related to in-service noise exposure, and the Veteran's tinnitus is associated with his hearing loss.  Therefore, the evidence is new and material, and the claim is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b). 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153  applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of     a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling    than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for right ear hearing loss      and tinnitus, asserting that his right ear hearing loss and tinnitus were incurred       or aggravated due to exposure to jet engine noise during his deployment to Afghanistan from 2010 to 2011.  He reports that during his deployment he supervised the food contractors and the dining facility to which he was assigned was next to a flight line and P15 and F16 maintenance bays.  He also reported that his living quarters were a few hundred feet away from the flight line.  He asserted that while deployed, his hearing shifted in the right ear 35- 50 decibels in just 11 months, and that hearing tests after deployment showed that his hearing thresholds stabilized.  The Veteran also reported that while he had tinnitus in the left ear prior to his Afghanistan deployment, ringing in the right ear had onset during his deployment.  

In this case, the current medical evidence shows that the Veteran has right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current right ear tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for right ear hearing loss and tinnitus, the existence of a current disability, has been met.  

A service audiogram in April 2009 showed that the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 5, 0, 25 and 40.  As such, audiometric findings showed right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  In August 2009, the Veteran was placed on a permanent profile for hearing loss.  As right ear hearing loss was noted prior to his period of active duty beginning August 6, 2010, the presumption of soundness does not attach and in order to warrant service connection for right ear,  it must be shown that the disorder was aggravated by active service.

Service treatment records show that in August 2010 the Veteran was given a permanent profile for bilateral asymmetrical mixed high frequency hearing loss.   He denied a history of tinnitus.  A November 2010 entry noted the Veteran's report of a six day history of further decreased hearing in his right ear and tinnitus.  A  June 2011 audiogram showed that the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 5, 0, 25 and 40.  In July 2011 the Veteran complained that his hearing worsened during deployment.  A July 2011 audiogram showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 5, 40, 75 and 95.  In December 2011 the Veteran reported worsening hearing and tinnitus.  

On VA examination in January 2012 the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear       were 25, 5, 45, 65 and 95.  Right ear speech discrimination was 88 percent.  The examiner opined that the Veteran's pre-existing hearing loss was not aggravated beyond its normal progression in military service.  The examiner stated that there had been a significant decline in his hearing acuity which would have occurred regardless of military service.  The VA examiner also opined that tinnitus was at least as likely as not a symptom associated with his hearing loss.  

Similarly a VA examiner in August 2013 the opined that the Veteran's right ear hearing loss and tinnitus, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner found that right ear hearing loss noted in service represented a natural progression of the condition.  With regard to tinnitus, the examiner noted that tinnitus could be due to a number of causes and was usually accompanied by high frequency hearing loss.  

In support of his claims, the Veteran submitted March 2013 witness statements from fellow service members who served with the Veteran and confirmed his exposure to excessive noise during his deployment to Afghanistan.  S.K. and D.N. reported that during his deployment to Afghanistan, the dining facility to which    the Veteran was assigned was right on the flight line.  S.K. also reported that        the Veteran's living quarters were a few hundred feet away from the flight line.  Additionally, in connection with the current appeal, the Veteran's spouse submitted statements to the effect that she witnessed a significant decline in the Veteran's hearing acuity after he returned from Afghanistan.  

In October 2013, following a review of the Veteran's audiograms prior to, during and subsequent to the Veteran's deployment to Afghanistan, a private audiologist opined that the Veteran's right ear hearing loss was aggravated by activities and noise exposure that occurred between August 2010 and July 2011.  The audiologist noted that the Veteran spent a significant amount of time during his deployment in Afghanistan performing duties in very close proximity to jet engine noise.  His living quarters were also very close to the flight line.  The audiologist explained that during the eight years' time span before the Veteran's deployment, the amount of decrease in hearing in the right and left ears was consistent with a very slow and minimal progression of hearing loss.  In contrast, during the time span of just 11 months that included his time of service in Afghanistan, his hearing decreased 35-50 decibels from 2000 Hertz through 4000 Hertz in the right ear.  Significantly, hearing tests performed over eight months following his return from Afghanistan, from July 2011 to March 2012, revealed that the Veteran's hearing thresholds had stabilized thus showing permanent worsening of the disability.  As this opinion provided adequate rationale for the conclusions reached and cited to the relevant evidence in the claims file, to include the Veteran's audiograms, the Board finds it entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

In 2015 the Departments of the Army and the Air Force, National Guard Bureau, issued a Statement of Medical Examination and Duty Status report, and a Line of Duty Determination report, which essentially found that the Veteran's right ear noise induced hearing loss, documented in service, was incurred/exacerbated in    the line of duty during his Afghanistan deployment. 

After review of the record, the Board notes that there are probative medical opinions both in favor of and against the claim for service connection for right     ear hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).    When there is an approximate balance of positive and negative evidence regarding  a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2015).

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule       will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds       that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's pre-existing right ear hearing loss was aggravated during   the Veteran's period of active duty from August 6, 2010 to September 4, 2011, and service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, given the Veteran's competent and credible testimony regarding onset  of right ear tinnitus during the Veteran's deployment to Afghanistan, and as the January 2012 VA examiner conceded that the Veteran's tinnitus is related to his hearing loss, after resolving all reasonable doubt in his favor, the Board finds service connection is also warranted for the Veteran's tinnitus.  


ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


